Order compelling purchaser to complete its purchase modified by directing that there be a resale of the premises and that the amount of the ten per cent paid by the purchaser on the prior sale be applied to any deficiency arising upon such resale, if there should be a deficiency. As so modified, the order is affirmed, without costs. In the state of the record before this court, appellant should not be held for any further deficiency. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.